OPINION — AG — THE OKLAHOMA DEPARTMENT OF HIGHWAYS IS AUTHORIZED BY LAW TO EXPEND FUNDS FOR THE TRAINING OF ITS EMPLOYEES, BUT SUCH TRAINING MUST BE "NECESSARY OR CONVENIENT" IN ACCOMPLISHING THE DEPARTMENT'S PURPOSES AND THERE MUST BE SOME RELATIONSHIP BETWEEN THE TYPE OF TRAINING RECEIVED AND THE DUTIES TO BE PERFORMED BY THE EMPLOYEE. ANY TRAINING PAID FOR BY THE DEPARTMENT OF HIGHWAYS MUST BE SCRUTINIZED IN LIGHT OF THE DUTIES THE RECIPIENT IS TO PERFORM FOR SAID DEPARTMENT. THUS, THE COURSES ENTITLED APPLIED CALCULUS, BEGINNING SURVEYING, ADVANCED SURVEYING, ANALYTICAL GEOMETRY, CALCULUS, AND THE SUMMER INSTITUTE IN URBAN PLANNING APPEAR TO BE RELATED TO FUNCTIONS OF THE HIGHWAY DEPARTMENT. HOWEVER, THE COURSES ENTITLED DIRECTING THEORY AND PRACTICE, AMERICAN HERITAGE AND GENERAL HUMANITIES DO NOT SEEM TO HAVE ANY RELATIONSHIP WHATSOEVER TO ANY FUNCTION PERFORMED BY THE DEPARTMENT OF HIGHWAYS. THE OTHER COURSES ABOUT WHICH YOU INQUIRE, TO WIT: ENGLISH, PLANNING AND CONTROLLING, BIOLOGY AND LABORATORY, AND THE CONFERENCE ON FUNDAMENTALS OF SUPERVISION; COULD CONCEIVABLE BE VALID EXPENDITURES, BUT IN ORDER TO ASCERTAIN THEIR VALIDITY THE COURSES WOULD NEED TO BE COMPARED WITH THE DUTIES PERFORMED BY THE PARTICULAR INDIVIDUALS INVOLVED AND A DETERMINATION MADE THAT THERE IS SOME RELATIONSHIP BETWEEN THE TRAINING RECEIVED AND THE SERVICES PERFORMED. (W. J. MONROE)